NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 22 January 2019. These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Objections
Claim 5 is objected to because of the following informalities:  it appears that “effect” in line 3 should be ---effected---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, it is unclear how opening a cover of the centrifuge erases the results memory. What is the structure(s) detecting the opening of a cover of the centrifuge and erasing the results memory?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moffat (U.S. Patent No. 4,521,894).
Regarding claim 1, Moffat discloses a method for monitoring a rotational speed of an element and detecting when the rotational speed of the element exceeds a predetermined rotational speed, comprising: generating a clock signal with a defined frequency; counting a number of cycles of the clock signal within a period of time during which the element rotates by a predetermined fraction or multiple of one revolution; comparing the counted number of cycles with a predetermined counter value; and determining that the rotational speed of the element exceeds the predetermined rotational speed when the counted number of cycles falls below the predetermined counter value (col. 3 lines 1-25).
Regarding claim 2, Moffat discloses wherein the predetermined counter value is proportional to a product of the time required for the element to complete one revolution at the predetermined rotational speed and the defined frequency of the clock signal, rounded to a natural number (col. 3 line 44 – col. 4 line 50).
Regarding claim 3, Moffat discloses wherein rotation of the element is sensed electromagnetically by at least one magnet interacting with a magnetic sensor (col. 3 lines 53-61).
Regarding claim 6, Moffat discloses wherein the rotational speed of the element is reduced to a standstill when the counted number of cycles falls below the predetermined counter value (col. 3 lines 22-25).
Regarding claim 7, Moffat discloses a device for monitoring a rotational speed of an element and detecting when the rotational speed of the element exceeds a predetermined rotational speed, comprising: a clock generator which generates a clock signal with a defined frequency, a revolution detector which senses rotation of the element by a predetermined fraction or multiple of one revolution; a binary counter adapted to count a number of cycles of the clock signal during which the element rotates by the predetermined fraction or multiple of one revolution; and a comparator adapted to compare the counted number of cycles with a predetermined counting value, wherein exceeding of the predetermined rotational speed is detected by the counted number of cycles falling below the predetermined counting value (col. 2 line 54 – col. 3 line 66).
Regarding claim 8, Moffat discloses wherein the clock generator is a quartz-stabilized clock generator and/or wherein a controller for controlling the rotational speed of the element is adapted to reduce the rotational speed of the element if an exceeding of the predetermined rotational speed is detected (col. 3 lines 22-25).
Regarding claim 10, Moffat discloses wherein the binary counter is adapted to count the number of cycles of the clock signal during which the element rotates by the predetermined fraction or multiple of one revolution and not to count during a subsequent time period during which the element rotates by the predetermined fraction or multiple of one revolution (counter #2 in Fig. 5).
Regarding claims 11 and 12, Moffat discloses wherein the binary counter is an 8-bit binary counter; wherein the comparator is an 8-bit comparator (CD4059A counter 3; col. 5 line 48 - col. 6 line 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Giebeler et al. (U.S. Patent No. 4,700,117) in view of Moffat (U.S. Patent No. 4,521,894).
Regarding claim 1, Giebeler et al. discloses a method for monitoring a rotational speed of an element and detecting when the rotational speed of the element exceeds a predetermined rotational speed (Abstract), comprising: generating a clock signal with a defined frequency (col. 6 lines 60-65), but does not teach counting a number of cycles of the clock signal within a period of time during which the element rotates by a predetermined fraction or multiple of one revolution; comparing the counted number of 
Moffat discloses counting a number of cycles of the clock signal within a period of time during which the element rotates by a predetermined fraction or multiple of one revolution; comparing the counted number of cycles with a predetermined counter value; and determining that the rotational speed of the element exceeds the predetermined rotational speed when the counted number of cycles falls below the predetermined counter value (col. 3 lines 1-25). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Giebeler et al. with the steps of determining when the rotational speed of the element exceeds the predetermined rotational speed taught by Moffat for the purpose of providing a simple, accurate and cost-effective system for indicating overspeed or underspeed of a rotating part (col. 2 lines 54-68).
Regarding claim 2, Giebeler et al. does not disclose wherein the predetermined counter value is proportional to a product of the time required for the element to complete one revolution at the predetermined rotational speed and the defined frequency of the clock signal, rounded to a natural number.
Moffat discloses wherein the predetermined counter value is proportional to a product of the time required for the element to complete one revolution at the predetermined rotational speed and the defined frequency of the clock signal, rounded to a natural number (coo. 3 line 44 – col. 4 line 50). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 3, Giebeler et al. discloses wherein rotation of the element is sensed electromagnetically by at least one magnet interacting with a magnetic sensor (col. 5 lines 8-20).
Regarding claim 4, Giebeler et al. discloses wherein the element is part of a laboratory centrifuge and wherein the predetermined rotational speed is adapted for the element (Abstract).
Regarding claim 5, Giebeler et al. discloses wherein the predetermined rotational speed is encoded on and read out from the element, and wherein i) encoding of the predetermined rotational speed is effect by one or more magnets and reading out is effected by a Hall sensor or ii) encoding is effected by an RFID transponder and reading out is effected by an RFID receiver (col. 2 line 9-54). 
Regarding claim 6, Giebeler et al. does not disclose wherein the rotational speed of the element is reduced to a standstill when the counted number of cycles falls below the predetermined counter value.
Moffat discloses wherein the rotational speed of the element is reduced to a standstill when the counted number of cycles falls below the predetermined counter value (col. 3 lines 22-25). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Giebeler et al. with the steps as taught by Moffat for the purpose of providing a 
Regarding claim 7, Giebeler et al. a device for monitoring a rotational speed of an element and detecting when the rotational speed of the element exceeds a predetermined rotational speed (Abstract), comprising: a clock generator which generates a clock signal with a defined frequency (col. 6 lines 60-65), a revolution detector which senses rotation of the element by a predetermined fraction or multiple of one revolution (col. 3 lines 37-44); but does not disclose a binary counter adapted to count a number of cycles of the clock signal during which the element rotates by the predetermined fraction or multiple of one revolution; and a comparator adapted to compare the counted number of cycles with a predetermined counting value, wherein exceeding of the predetermined rotational speed is detected by the counted number of cycles falling below the predetermined counting value.
Moffat discloses a binary counter adapted to count a number of cycles of the clock signal during which the element rotates by the predetermined fraction or multiple of one revolution; and a comparator adapted to compare the counted number of cycles with a predetermined counting value, wherein exceeding of the predetermined rotational speed is detected by the counted number of cycles falling below the predetermined counting value (col. 2 line 54 – col. 3 line 66). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Giebeler et al. with the binary counter and comparator of Moffat for the purpose of providing a simple, accurate and cost-effective system for indicating overspeed or underspeed of a rotating part (col. 2 lines 54-68).
Regarding claim 8, Giebeler et al. discloses wherein the clock generator is a quartz-stabilized clock generator (col. 6 lines 60-65), and/or wherein a controller for controlling the rotational speed of the element is adapted to reduce the rotational speed of the element if an exceeding of the predetermined rotational speed is detected.
Regarding claim 15, Giebeler et al. discloses wherein the element is part of a centrifuge (Abstract), but does not disclose the device comprising a results memory which stores that the predetermined rotational speed has been exceeded, and which is erased by opening a cover of the centrifuge. 
Moffat discloses a results memory which stores that the predetermined rotational speed has been exceeded (col. 6 lines 43-59). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Giebeler et al. with the results memory of Moffat for the purpose of providing a simple, accurate and cost-effective system for indicating overspeed or underspeed of a rotating part (col. 2 lines 54-68).
The manner in which the recited device is operated is noted (i.e., erasing the results memory by opening a cover of the centrifuge). However, as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115. Giebeler et al. in view of Moffat teaches all of the recited structure of said claim irrespective of the manner in which said structure is operated. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moffat (U.S. Patent No. 4,521,894) or Giebeler et al. in view of Moffat (U.S. Patent No. 4,521,894), as applied to claim 7 above, and further in view of Yang et al. (U.S. Patent No. 6,262,549).
Regarding claim 9, Moffat or modified Giebeler et al. do not directly disclose wherein the revolution detector is operatively connected to a D flip-flop and thereby adapted to react only to a rising or falling signal edge. 
Yang et al. discloses a device for monitoring a rotational speed of an element wherein the revolution detector is operatively connected to a D flip-flop and thereby adapted to react only to a rising or falling signal edge (col. 3 lines 52-58). It would have been obvious for one having ordinary skill in the art to have provided the device of Moffat or modified Giebeler et al. with the D flip-flop of Yang et al. for the purpose of outputting a filtered tachometer pulse containing no phantom pulses (Abstract).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moffat (U.S. Patent No. 4,521,894) or Giebeler et al. in view of Moffat (U.S. Patent No. 4,521,894), as applied to claim 7 above, and further in view of Weir et al. (U.S. Patent No. 3,465,326).
Regarding claim 13, Moffat or modified Giebeler et al. do not disclose wherein the binary counter comprises an overflow memory. 
Weir et al. discloses wherein the binary counter comprises an overflow memory (col. 2 lines 11-61). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Moffat or modified Giebeler et al. with the overflow memory of Weir et al. for the 
Regarding claim 14, Moffat discloses wherein a sequence controller is provided which resets at least one of the binary counter, the comparator, and the overflow memory (col. 6 lines 27-42). 
While Giebeler et al. does not teach a sequence controller resetting at least one of the binary counter, the comparator, and the overflow memory, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Giebeler et al. with the sequence controller of Moffat for the purpose of providing a simple, accurate and cost-effective system for indicating overspeed or underspeed of a rotating part (col. 2 lines 54-68).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Shuyi S. Liu/Examiner, Art Unit 1774